SUPPLEMENT Dated June 23, 2009 To The Current Prospectus ING GoldenSelect DVA Plus (NY) Issued By ReliaStar Life Insurance Company of New York Through Its Separate Account NY-B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. I. The following additional investment portfolio will be available under your Contract  effective July 20, 2009 , with more information about them hereby added to Appendix B  The Investment Portfolios (and their names hereby added to the list of available investment portfolios toward the front of the prospectus). Fund Name Investment Adviser/ Investment Objective Subadviser ING Variable Portfolios, Inc. ING Russell Large Cap Growth Index Investment Adviser: ING Seeks investment results (before fees Portfolio (Class S) Investments, LLC and expenses) that correspond to the Investment Subadviser: ING total return of the Russell Top 200 ® Investment Management Co. Growth Index. II. Effective immediately, please note the following Investment Subadviser change, as underlined. ING Variable Portfolios, Inc. ING U.S. Bond Index Portfolio (Class S) Investment Objective Seeks investment results (before Investment Adviser: ING Investments, LLC fees and expenses) that correspond to the total return of Investment Subadviser: Neuberger Berman Fixed the Barclays Capital U.S. Aggregate Bond Index ® . Income LLC All references in the prospectus investment portfolios list and the investment portfolios appendix are hereby changed accordingly. III. Note : Under the section of the prospectus that is titled ReliaStar Life Insurance Company of New York please replace the paragraph that begins with ING also owns Directed Services LLC, with the following paragraph: Directed Services LLC, the distributor of the Contracts and the investment manager of the ING Investors Trust, is also a wholly owned indirect subsidiary of ING. ING also indirectly owns ING Investments, LLC and ING Investment Management Co., portfolio managers of the ING Investors Trust and the investment managers of the ING Variable Insurance Trust, ING Variable Products Trust and ING Variable Product Portfolios, respectively. DVAPlusNY - 154011 06/2009 SUPPLEMENT Dated June 23, 2009 To the Current Prospectus ING GoldenSelect Empire PrimElite Issued By ReliaStar Life Insurance Company of New York Through Its Separate Account NY-B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. I. The following additional investment portfolio will be available under your Contract  effective July 20, 2009 , with more information about it hereby added to Appendix B  The Investment Portfolios (and its name hereby added to the list of available investment portfolios toward the front of the prospectus). Fund Name Investment Adviser/ Investment Objective Subadviser ING Variable Portfolios, Inc. ING Russell TM Large Cap Index Investment Adviser: ING Seeks investment results (before fees Portfolio (Class S) Investments, LLC and expenses) that correspond to the Investment Subadviser: ING total return of the Russell Top 200 ® Investment Management Co. Index. II. Note : Under the section of the prospectus that is titled ReliaStar Life Insurance Company of New York please replace the paragraph that begins with ING also owns Directed Services LLC, with the following paragraph: Directed Services LLC, the distributor of the Contracts and the investment manager of the ING Investors Trust, is also a wholly owned indirect subsidiary of ING. ING also indirectly owns ING Investments, LLC and ING Investment Management Co., portfolio managers of the ING Investors Trust and the investment managers of the ING Variable Insurance Trust, ING Variable Products Trust and ING Variable Product Portfolios, respectively. Empire PrimElite - 154008 06/2009 SUPPLEMENT Dated June 23, 2009 To The Current Prospectuses GoldenSelect DVA Plus featuring The Galaxy VIP Fund Issued By ReliaStar Life Insurance Company of New York Through Its Separate Account NY-B This supplement updates the current prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. Under the section of the prospectus that is titled ReliaStar Life Insurance Company of New York please replace the paragraph that begins with ING also owns Directed Services, Inc., with the following paragraph: Directed Services LLC, the distributor of the Contracts and the investment manager of the ING Investors Trust, is also a wholly owned indirect subsidiary of ING. ING also indirectly owns ING Investments, LLC and ING Investment Management Co., portfolio managers of the ING Investors Trust and the investment managers of the ING Variable Insurance Trust, ING Variable Products Trust and ING Variable Product Portfolios, respectively. ReliaStar DSL Change Galaxy  154009 06/09
